Per Curiam.
This is an original action. The respondent, Roy M. Byram, was charged with and convicted of issuing a check for insufficient funds. Upon his conviction he was sentenced to 3 years’ imprisonment. Byram appealed his conviction, but the appeal was dismissed due to appellant’s failure to file briefs.
Formal charges against Byram have been filed by the Counsel for Discipline, as well as a motion for judgment on the pleadings. On April 24, 1986, respondent’s license to practice law was temporarily suspended.
After a careful review of the record, we find there exists no issue of fact or law. We see no reason why judgment should not be entered pursuant to Neb. Ct. R. of Discipline 10(1) (rev. 1986).
It is the judgment of the court that the respondent, Roy M. Byram, be, and hereby is, disbarred from the practice of law effective June 19,1987.
Judgment of disbarment.